The court has no power to increase or diminish the amount of the debt, or damages found by a jury in their verdict; since this would be a power to make, rather than to amend a verdict. 1 Bac. Abc. Amendment, D. 5. The reservation of such a power at the trial, or the exercise of it in the way of imposing a condition upon the grant, or refusal of a new trial, are supported only by the consent or acceptance of the parties.
As the case at bar stood before the jury, they rightly, and without objection on the part of the plaintiffs excluded the six calls covered by the note, in computing the amount of their verdict. If, as the facts really were, and can now be proved, the plaintiffs, through ignorance of them, and not by their own negligence, have suffered an injury in this matter, certainly, their remedy is not by such a motion as this.
The motion must be dismissed, with costs.
 *Page 1